*159
By the Court

McMillan, J.
This is an appeal from an order of the court below overruling a demurrer by the defendants to the plaintiffs’ complaint. The objection to the complaint urged by the appellants, is the same as that in the case of these plaintiffs against Grant and Brosseau, submitted at the same time. In that case the complaint contained averments showing that said plaintiff Adele Buckholz, was the heir of Michel Le Clair her father, and certain of her brothers and sisters; and general allegations of the existence of real and personal property belonging to the estate of her said father and brothers and sisters respectively, which allegations created some doubt whether they were not intended as a basis of title to the property conveyed by the deed sought in that case to be canceled. In the complaint in this case there are no such allegations, and the positive averment of title is unqualified by any other allegation in the complaint. If we are right in that case that the plaintiff is not required to set forth the chain of title upon which she rests, but a positive averment of title is sufficient, the complaint in. this action is good. The order overruling the demurrer is affirmed.